DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (4191011) in view of Ruthemeyer (7452183).
Regarding claim 1
Sweeney discloses a combustion chamber assembly group (Abstract), comprising 
- a combustion chamber (118 Fig 1) for an engine (gas turbine engine) that comprises a curved combustion chamber wall (outer layer 60b) extending along two spatial directions (axial direction in Fig 2 and circumferential direction in Fig 3), and
- a combustion chamber shingle (60c) that is affixed at an inner side of the combustion chamber wall (shingle 60c affixed to inner side of wall 60b) and has a shingle edge (edges of shingle 60c annotated in Figs 2-3) that defines an outer contour of the combustion chamber shingle (both edges defining a curved outer contour of shingle 60c);
wherein 


    PNG
    media_image1.png
    711
    1121
    media_image1.png
    Greyscale

Sweeney is silent on wherein the shingle edge remains in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine.
However, Ruthemeyer teaches a casing assembly in a gas turbine engine subjected to hot combustion gas (turbine shroud exposed to hot combusted gas, Abstract), wherein the casing assembly (Figs 6A-B) comprising a wall (144) and a shingle mounted on the inner side of the wall (shingle 154) and the wall and the shingle are subjected to a temperature difference (shingle 154, disposed radially inward thus closer to the exhaust flow, i.e. subjected to higher temperature than wall 144 in Fig 6A-B).
Ruthemeyer further teaches that it would be advantageous to know the temperature difference to determine the different curvatures of the shingle and the wall. This is because in Fig 4A at cold condition during the mounting state, the shingle and wall have substantially the same radius of curvature and abut against each other without gaps. However due to the temperature difference during hot operating condition as seen in Fig 4B, the shingle 54 and wall 44 heat up according to their own temperature response. Specifically, higher temperature will expand and change the curvatures of both shingle 54 and wall 44 resulting in a leakage gap G which permits undesirable excessive leakage of flow (Col 4 ll. 5-27). Therefore, Ruthemeyer teaches in Fig. 6A to intentionally form mis-matching of the radius of curvatures of the shingle 154 and the wall 144 (Col 5 ll. 15-34), such that during hot operations in Fig 6B, the shingles and the walls are subjected to a temperature difference thus deform to eliminate gaps.
partially in contact with the wall 144) to the operational state (Fig 6B shows the edge 154 entirely in contact with the wall 144) and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state (Fig 6A shows a gap between the curvature of shingle edge 154 and wall 144) and the operational state (Fig 6B shows no gap, i.e. changes in the curvature of shingle 154 and wall 144) to provide the minimum clamping force in the operational state of the engine (intended use – the shingle edge and wall in Ruthemeyer are the same or similar to the claimed shingle edge and wall, thus would be capable of providing the minimum clamping force in the operational state).

    PNG
    media_image2.png
    488
    1062
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the combustion chamber wall and the combustion chamber shingle in Sweeney to mis-match the curvature of the shingle and the wall such that the shingle edge remains in contact with the combustion chamber wall from the mounting state to the 
Regarding claim 2
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the curvature at the section of the shingle edge (a shorter length segment of shingle 60, i.e. smaller, is interpreted to be the curvature of the shingle edge as annotated in Fig 3) is smaller with respect to the at least one of the two spatial directions (circumferential direction) than the curvature of the combustion chamber wall (a longer length segment of wall 60b is interpreted to be the curvature of the wall) with respect to the at least one of the two spatial directions.
It is noted that in the instant specification, the shingle edge has a smaller radius of curvature than the radius of curvature of the combustion chamber wall.  However, the claim does not require the curvature to be a radius of curvature, thus the curvature is broadly interpreted to be a curved segment.

    PNG
    media_image3.png
    898
    956
    media_image3.png
    Greyscale

Regarding claim 3
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 2.
Sweeney further discloses wherein a ratio between the curvature of the combustion chamber wall and the smaller curvature at the section of the shingle edge is in a range from 1.03 to 1.4 (because the claim the does not specify where or how the curvature of either the combustion chamber wall or the shingle edge is measured from, an arbitrary portion of the 

    PNG
    media_image4.png
    898
    956
    media_image4.png
    Greyscale

Regarding claim 4
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 3.

Regarding claim 5
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the curvature at the section of the shingle edge (a longer length segment of shingle 60, i.e. larger, is interpreted to be the curvature of the shingle edge as annotated in Fig 3) is larger with respect to at least one of the two spatial directions (circumferential direction) than the curvature of the combustion chamber wall (a shorter length segment of wall 60b is interpreted to be the curvature of the wall) with respect to the at least one of the two spatial directions.

    PNG
    media_image5.png
    898
    956
    media_image5.png
    Greyscale

Regarding claim 6
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 5.
Sweeney further discloses wherein a ratio between the curvature of the combustion chamber wall and the larger curvature at the section of the shingle edge is in a range from 0.7 to 0.98 (because the claim the does not specify where or how the curvature of either the combustion chamber wall or the shingle edge is measured from, an arbitrary portion of the combustion 

    PNG
    media_image6.png
    898
    956
    media_image6.png
    Greyscale

Regarding claim 7
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 1.

a second curvature at the second section of the shingle edge (a longer axial length segment of shingle 60, i.e. larger, is interpreted to be the second curvature of the shingle edge as annotated in Fig 2) is larger with respect to a second spatial direction (axial direction in Fig 2) of the two spatial directions than the curvature of the combustion chamber wall (a shorter length segment of wall 60b is interpreted to be the curvature of the wall) with respect to the second spatial direction (axial direction in Fig 2).

    PNG
    media_image7.png
    711
    1121
    media_image7.png
    Greyscale

Regarding claim 8
	Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the section of the shingle edge includes a first section and a second section and a first curvature at the first section of the shingle edge (a shorter circumferential length segment of shingle 60, i.e. smaller, is interpreted to be the first curvature of the shingle edge as annotated in Fig 3) is smaller with respect to a first spatial direction (circumferential direction in Fig 3) of the two spatial directions along which the combustion chamber wall extends than the curvature of the combustion chamber wall (a longer length segment of wall 60b is interpreted to be the curvature of the wall) with respect to the first spatial direction (circumferential direction in Fig 3), and 


    PNG
    media_image8.png
    711
    1121
    media_image8.png
    Greyscale

Regarding claim 9
Sweeney in view of Ruthemeyer discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the combustion chamber wall (60b Figs 1-3) extends along 

- along a circumferential direction (Fig 3) that extends along a circular path (circular path of wall 60b in Fig 3) about the axial direction.
Regarding claim 10
Sweeney in view of Ruthemeyer discloses a gas turbine engine (abstract) with a combustion chamber (Fig 1) that comprises at least one combustion chamber assembly group according to claim 1.
Regarding claim 11
Sweeney discloses a method for producing a combustion chamber assembly group (Fig 1), comprising:
providing a combustion chamber (118 Fig 1) for an engine that comprises:
a combustion chamber wall (60b) extending along two spatial directions (axial direction in Fig 2 and circumferential direction in Fig 3),  and
a combustion chamber shingle (60c) that is to be affixed at an inner side of the combustion chamber wall (shingle 60c affixed to inner side of wall 60b) and has a shingle edge (edges of shingle 60c annotated in Figs 2-3) that defines an outer contour of the combustion chamber shingle (both edges defining a curved outer contour of shingle 60c), 
wherein for an at least sectional abutment (shingle 60c abutting wall 60b) of the shingle edge at the combustion chamber wall at a minimum clamping force (ring 86 clamping shingle 60c and wall 60b in place in Fig 2) in an operational state of the engine (interpreted to be the state in Fig 2), the combustion chamber shingle is mounted to the combustion chamber wall in a 
Sweeney is silent on wherein the shingle edge remains in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine.
However, Ruthemeyer teaches a casing assembly in a gas turbine engine subjected to hot combustion gas (turbine shroud exposed to hot combusted gas, Abstract), wherein the casing assembly (Figs 6A-B) comprising a wall (144) and a shingle mounted on the inner side of the wall (shingle 154) and the wall and the shingle are subjected to a temperature difference (shingle 154, disposed radially inward thus closer to the exhaust flow, i.e. subjected to higher temperature than wall 144 in Fig 6A-B).
Ruthemeyer further teaches that it would be advantageous to know the temperature difference to determine the different curvatures of the shingle and the wall. This is because in Fig 4A at cold condition during the mounting state, the shingle and wall have substantially the same radius of curvature and abut against each other without gaps. However due to the temperature 
In this configuration, Ruthemeyer teaches that wherein the shingle edge (edge of shingle 154 in Figs 6A-B) remains in contact with the wall (144) from the mounting state (Fig 6A shows the edge 154 partially in contact with the wall 144) to the operational state (Fig 6B shows the edge 154 entirely in contact with the wall 144) and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state (Fig 6A shows a gap between the curvature of shingle edge 154 and wall 144) and the operational state (Fig 6B shows no gap, i.e. changes in the curvature of shingle 154 and wall 144) to provide the minimum clamping force in the operational state of the engine (intended use – the shingle edge and wall in Ruthemeyer are the same or similar to the claimed shingle edge and wall, thus would be capable of providing the minimum clamping force in the operational state).

    PNG
    media_image2.png
    488
    1062
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the combustion chamber wall and the combustion chamber shingle in Sweeney to mis-match the curvature of the shingle and the wall such that the shingle edge remains in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine, as suggested and taught by Ruthemeyer, because in this configuration, the combustion chamber shingle and the combustion chamber wall can deformed according to the temperature difference, thus eliminating thermal expansion where gaps are formed between and the wall and the shingle and preventing undesirable flow leakage.
Regarding claim 12
Sweeney in view of Ruthemeyer discloses the method according to claim 11.
Sweeney in view of Ruthemeyer further discloses the predetermined measure is determined depending on a temperature difference between the combustion chamber shingle and 
Regarding claim 13
	Sweeney in view of Ruthemeyer discloses the method according to claim 11.
Sweeney in view of Ruthemeyer further discloses wherein the predetermined measure is chosen in such a manner that a vibration of the at least one section of the combustion chamber shingle relative to the combustion chamber wall is prevented in the operational state of the engine (Ruthemeyer teaches a configuration where the shingle 154 and wall 144 remain in contact in the operational state in Fig 6B, thus vibration of the shingle relative to the wall is prevented because there is no gap in between shingle 154 and wall 144).
Regarding claim 14
Sweeney in view of Ruthemeyer discloses the method according to claim 11.
Sweeney in view of Ruthemeyer further discloses the combustion chamber shingle is deformed and correspondingly curved to obtain the different curvatures of the combustion chamber all and the combustion chamber shingle (Ruthemeyer teaches in the curvature of the shingle 154 and wall 144 both change, i.e. different from the mounting state in Fig 6A to operational state in Fig 6B).
Regarding claim 15
Sweeney in view of Ruthemeyer discloses the method according to claim 11.
Sweeney in view of Ruthemeyer further discloses wherein the curvatures of the combustion chamber wall and the combustion chamber shingle are adjusted to each other in order to obtain the sectional abutment (Ruthemeyer teaches the shingle 154 and wall 144 adjusting their respective curvature during operational state in Fig 6B but remain in contact with one another at 162, i.e. sectional abutment) of the section of the shingle edge with the minimum clamping force (the minimum clamping force is interpreted to be the force holding shingle 154 and wall 144 together, because the claim does not add additional details of the minimum clamping force, this is interpreted to be where the shingle 154 abuts/contacts wall 144).
Response to Arguments
i.	Applicant’s arguments, see page 9, filed on 05/18/2021, with respect to:
-	the rejection(s) of claim(s) 1 under USC 102(a)(1) as anticipated by Pacheco-Tougas, and 
- 	the rejections of claim(s) 1-11, 13, and 15 under USC 102(a)(1) 
as anticipated by Sweeney have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney in view of Ruthemeyer.
ii.	Applicant's arguments filed on page 10 have been fully considered but they are not persuasive. Applicant’s argument that Ruthemeyer is directed to a shroud in a turbine, thus one of ordinary skill in the art would not look to Ruthemeyer to modify the combustion chamber of Sweeney.
Although the invention of Ruthemeyer is directed to a shroud in a turbine and not a wall in a combustor, the teaching of Ruthemeyer is applicable to a combustion chamber. The shroud in a turbine also experience high operating temperatures, similar 
iv.	Applicant's arguments filed on page 10 have been fully considered but they are not persuasive. Applicant’s argument that Ruthemeyer does not teach the shingle edge remains in contact with the combustion chamber wall from the mounting state to the operational state. 
Ruthemeyer teaches the wall 144 forming a gap with shingle 154 in the mounting state in Fig 6A, however the wall 144 and shingle 154 are also partially in contact along the edge. The claim does not require that the wall and the shingle are in contact continuously along the entire length of the curvature, thus having partial contact between the wall and the shingle meets the limitation of the claim.
Furthermore, in the instant specification Drawing Fig. 2, curvature k34x is not entirely in contact with curvature k32x but partially in contact with one another. Thus, the examiner’s interpretation of the claim is also consistent with the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ALAIN CHAU/Primary Examiner, Art Unit 3741